DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument to the 35 USC 102/103 rejection has been fully considered by the examiner but they are not persuasive as they are based on the narrowing of claim 11. See new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180266834) and further in view of Anderson (US 20170137023)

Regarding claim 11, Cronin teaches a controller comprising: at least one processor configured to: receive, from a device (see Cronin [0073] “The autonomous vehicle 100 may receive the device information from the device 1000”.), information of a planned route for a trip of a vehicle (Cronin [0102] “the autonomous vehicle 100 may be controlled according to the vehicle control information determined in operation S320. The processor 120 may control the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.), the planned route comprising a plurality of route segments including a first route segment (Cronin [0103] “the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.); select, for use in the first route segment during the trip, a first parameter set from among a plurality of parameter sets based on the planned route of the vehicle, the plurality of parameter sets corresponding to different conditions of usage of the vehicle, wherein each parameter set of the plurality of parameter sets includes one or more parameters that control adjustment of one or more  adjustable elements of the vehicle, and after selecting the first parameter set for the first route segment (Cronin [0100] “based on the guidelines, the autonomous vehicle 100 may set at least one of control parameters for controlling respective devices that activate functions of the autonomous vehicle 100 in accordance with the received device information 210”.), select, for use in the second route segment during the trip, a second parameter set from among the plurality of parameter sets based on the changed route of the vehicle and cause application of the second parameter set during the trip to control a setting of the one or more adjustable elements of the vehicle. (See Cronin [0099] “The vehicle control information may be information used to control at least one function of the autonomous vehicle 100”. See also Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)
Also, it is described in Cronin that the vehicle may be controlled with determined settings after switching to a second route. See highlighted in Cronin fig. 19 that shows a correlation between driving-related functions of the autonomous vehicle 100 and functions of the device 1000. See also fig. 35 that describes a method of controlling the navigation function of the autonomous vehicle 100 based on the driving environment information and information received from the device 1000. In fig. 35, item S3540, the vehicle may be controlled according to the vehicle control information determined based on a second (detour) route. The second parameter set may be selected from the vehicle function parameters as listed in fig. 19.  

Cronin does not explicitly teach the controller having the ability to detect, during the trip of the vehicle, a change in the planned route resulting in a changed route that includes a second route segment in place of the first route segment; however, it would have been obvious to one of ordinary skill in the art to understand that the detection would be recognized by the system of Cronin because the vehicle is going from a first route to a second route as shown in fig. 35 of Cronin and when this happens it is possible for the driving parameters (listed in fig. 19) to change. The system would have the ability to recognize this and would be able to detect the change.

Cronin does not explicitly teach the controller having the ability to detect that the vehicle has experienced a malfunction . (Cronin [0103] “the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320”. See also Cronin [0104] “the driving mode may indicate a state in which a vehicle is controlled according to a surrounding situation of the vehicle or a situation of a passenger. For example, the driving mode may include a standard mode in which the vehicle is controlled according to a driving method that is appropriate for general driving, a safety mode in which the vehicle is controlled by focusing on surroundings of the vehicle and/or safety of passengers”.)
However, Anderson discloses a system may interface with various sensors that detect safety critical vehicle states and adjust the suspension of each wheel to improve safety. The system teaches to detect that the vehicle has experienced a malfunction . (Anderson [0122] “The disclosed active safety suspension system is also able to continue to at least partially operate even in failure modes where one or more active suspension actuators are destroyed (such as during a crash); to dynamically control vehicle position even after the initial collision contact”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cronin with the learnings from Anderson to have a fail-safe function to operate the vehicle safely even after a malfunction occurs.

Regarding claim 2, Cronin as modified by Anderson teaches the controller of claim 11, wherein the at least one processor is configured to predict a first expected condition of usage of the vehicle for the first route segment, and the first parameter set is for the first expected condition of usage. (Cronin [0085] “the device generation information may include map information that is the device storage information 251 and stop information that is determined based on biometric information that is the device sensing information 241”.)

Regarding claim 3, Cronin as modified by Anderson teaches the controller of claim 11, wherein the at least one processor is configured to: divide the planned route into a plurality of route segments, wherein the dividing comprises: predicting a first expected condition of usage of the vehicle for the first route segment, and predicting a different second expected condition of usage of the vehicle for a third route segment that is part of the plurality of route segments. (Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)

Regarding claim 4, Cronin as modified by Anderson teaches the controller of claim 11, wherein the different conditions of usage of the vehicle comprise different altitudes at which the vehicle is to be operated, and wherein the first parameter set is for a first altitude of the different altitudes, and the at least one processor is configured to select the second parameter set based on predicting that the second route segment includes a second altitude of the different altitudes, the second altitude being different from the first altitude.  (Cronin [0103] “the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320. Furthermore, the autonomous vehicle 100 may stop autonomous driving based on the vehicle control information determined in operation S320”.)

Regarding claim 5, Cronin as modified by Anderson teaches the controller of claim 111, wherein the change in the planned route occurred on the fly during the trip, and selection of the second parameter set is during the trip. (Cronin [0103] “the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320. Furthermore, the autonomous vehicle 100 may stop autonomous driving based on the vehicle control information determined in operation S320”.)

Regarding claim 9, Cronin as modified by Anderson teaches the controller of claim 11, wherein the at least one processor is configured to: monitor information relating to operations of vehicles configured using respective different parameter sets of the plurality of parameter sets for a given type of route; and based on the monitoring, identify a parameter set of the different parameter sets as being optimal for the given type of route. (Cronin [0104] “the driving mode may indicate a state in which a vehicle is controlled according to a surrounding situation of the vehicle or a situation of a passenger. For example, the driving mode may include a standard mode in which the vehicle is controlled according to a driving method that is appropriate for general driving, an eco-friendly mode in which the vehicle is controlled according to a driving method that is eco-friendly and economical, a sports mode in which the vehicle is controlled according to sporty driving method, an antiskid mode in which the vehicle is controlled according to a driving method that is appropriate for slippery roads”.)

Regarding claim 10, Cronin as modified by Anderson teaches the controller of claim 9, wherein the selecting of the second parameter set for the changed route is based on the identifying. (Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)

Regarding claim 12, Cronin as modified by Anderson teaches the controller of claim 11, wherein the controller is separate from the vehicle and the controller is to transmit, over a network, the second parameter set to cause the application of the second parameter set in the vehicle. (Cronin [0066] “FIG. 1A is a diagram showing an example of controlling an autonomous vehicle 100 through communication with a device 1000”.)

Regarding claim 13, Cronin as modified by Anderson teaches the controller of claim 12, wherein the network is a wireless network, and the controller is to transmit the second parameter set to the vehicle over the wireless network. (Cronin [0189] “the communication device 110 may be used for communication with a cellular network or other wireless protocols and systems in a wireless manner through Wi-Fi or Bluetooth. The communication device 110 controlled by the processor 120 may receive/transmit wireless signals”.)

Regarding claim 21, Cronin as modified by Anderson teaches the controller of claim 11, wherein the malfunction is a malfunction of an engine or a brake of the vehicle. (Anderson [0034] “e active suspension system integrates with other vehicle control/sensing systems such as, for example, GPS, self-driving, regenerative braking, and sensing and wherein the active suspension system operates as an active safety suspension system by adjusting at least a particular aspect of the vehicle to wheel relationship during a safety-related event”.)


Claims 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180266834) and further in view of Willis (US 20180297608)

Regarding claim 15, Cronin teaches a method of a controller, that is remote from a vehicle (see Cronin [0073] “The autonomous vehicle 100 may receive the device information from the device 1000”.), the method comprising: receiving, from a client device, information of a planned route for a trip of a vehicle, the planned route comprising a plurality of segments including a firs route segment (Cronin [0102] “the autonomous vehicle 100 may be controlled according to the vehicle control information determined in operation S320. The processor 120 may control the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.); selecting, for use in the first route segment during the trip, a first parameter set from among a plurality of parameter sets based on the planned route of the vehicle, the plurality of parameter sets corresponding to different conditions of usage of the vehicle, wherein each parameter set of the plurality of parameter sets includes one or more parameters that control adjustment of one or more adjustable elements of the vehicle (Cronin [0100] “based on the guidelines, the autonomous vehicle 100 may set at least one of control parameters for controlling respective devices that activate functions of the autonomous vehicle 100 in accordance with the received device information 210”.); and sending from the controller to the vehicle over a network (Cronin [0189] “the communication device 110 may be used for communication with a cellular network or other wireless protocols and systems in a wireless manner through Wi-Fi or Bluetooth. The communication device 110 controlled by the processor 120 may receive/transmit wireless signals”.), the first parameter set that causes application of the first parameter set to control a setting of the one or more adjustable elements of the vehicle during the trip; after selecting the first parameter set for the first route segment, selecting, for use in the second route segment during the trip, a second parameter set from among the plurality of parameter sets based on the changed route of the vehicle; and sending, from the controller to the vehicle over the network, the second parameter set that causes application of the second parameter set to control a setting of the one or more adjustable elements of the vehicle during the trip. (See Cronin [0099] “The vehicle control information may be information used to control at least one function of the autonomous vehicle 100”. See also Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.). Also, it is described in Cronin that the vehicle may be controlled with determined settings after switching to a second route. See highlighted in Cronin fig. 19 that shows a correlation between driving-related functions of the autonomous vehicle 100 and functions of the device 1000. See also fig. 35 that describes a method of controlling the navigation function of the autonomous vehicle 100 based on the driving environment information and information received from the device 1000. In fig. 35, item S3540, the vehicle may be controlled according to the vehicle control information determined based on a second (detour) route. The second parameter set may be selected from the vehicle function parameters as listed in fig. 19.  

Cronin does not explicitly teach the controller having the ability to detect, during the trip of the vehicle, a change in the planned route resulting in a changed route that includes a second route segment in place of the first route segment; however, it would have been obvious to one of ordinary skill in the art to understand that the detection would be recognized by the system of Cronin because the vehicle is going from a first route to a second route as shown in fig. 35 of Cronin and when this happens it is possible for the driving parameters (listed in fig. 19) to change. The system would have the ability to recognize this and would be able to detect the change.

Cronin does not explicitly teach wherein the different conditions of usage of the vehicle comprise different altitudes at which the vehicle is to be operated.

However, Willis discloses a controller determines a target condition of usage of a vehicle, and selects a parameter set from among a plurality of parameter sets based on the determined target condition of usage of the vehicle. The controller teaches wherein the different conditions of usage of the vehicle comprise different altitudes at which the vehicle is to be operated. (Willis [0043] “the different conditions of usage of the vehicle can include different altitudes at which the vehicle is to be operated, and the multiple parameter sets 108 can control adjustment of one or more respective adjustable elements of the vehicle for the respective different altitudes”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cronin with the learnings from Willis to have added efficiency in the system when the vehicle is operating at different altitudes where the operating parameters may be vital to the vehicles operation and performance.

Regarding claim 16, Cronin as modified by Willis teaches the method of claim 15, further comprising: dividing the planned route into a plurality of route segments, wherein the dividing comprises: predicting a first expected condition of usage of the vehicle for the first route segment, and predicting a different second expected condition of usage of the vehicle for a third route segment that is part of the plurality of route segments. (Cronin [0103] “the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)

Regarding claim 19, the claim is directed toward a non-transitory machine-readable storage medium that is configured to the controller as claimed in claim 11. The cited portions of Cronin used in rejection of claim 11 discloses where the controller performs the method of claimed non-transitory machine-readable storage medium as recited in claim 19. Therefore claim 19 is rejected under the same rational as claim 11.

Regarding claim 20, the claim is directed toward a non-transitory machine-readable storage medium that is configured to the controller as claimed in claim 12. The cited portions of Cronin used in rejection of claim 12 discloses where the controller performs the method of claimed non-transitory machine-readable storage medium as recited in claim 20. Therefore claim 20 is rejected under the same rational as claim 12.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180266834) in view of Anderson (US 20170137023) and further in view of Willis (US 20180297608)

Regarding claim 22, Cronin as modified by teaches the method of claim 15, further comprising: detecting, by the controller, that the vehicle has experienced a malfunction; (Anderson [0037] “the active safety suspension system comprising multiple actuators is configured to detect a fault condition or abnormal operation”) and in response to the detecting that the vehicle has experienced the malfunction, selecting, by the controller, a safe-mode . (Anderson [0037] “Upon detecting an abnormal operation of an actuator, the active safety suspension system may alter the operating characteristics of one or more other active suspension actuators to compensate for the underperforming unit”.)

Cronin does not specifically teach selecting, by the controller, a safe-mode parameter set to control the setting. 

However, Willis discloses a controller determines a target condition of usage of a vehicle, and selects a parameter set from among a plurality of parameter sets based on the determined target condition of usage of the vehicle. The controller teaches selecting, by the controller, a safe-mode parameter set to control the setting. (Willis [0043] “the different conditions of usage of the vehicle can include different altitudes at which the vehicle is to be operated, and the multiple parameter sets 108 can control adjustment of one or more respective adjustable elements of the vehicle”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cronin with the learnings from Willis to have added efficiency in the system when the vehicle is operating at different altitudes where the operating parameters may be vital to the vehicles operation and performance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180266834) in view of Thunga Gopal (US 20200173802)

Regarding claim 6, Cronin teaches the controller of claim 11, but does not specifically teach wherein the at least one processor is configured to: monitor information relating to an operation of the vehicle configured using the second parameter set; and based on the monitoring, adjust an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. 

However, Thunga Gopal discloses a circuit structured to determine look ahead parameters and a communication interface structured to communicate the look ahead parameters to an engine control module. The system’s processor is configured to: monitor information relating to an operation of the vehicle configured using the second parameter set; (Thunga Gopal, see fig 26, item 432, see fig 27, [0097] “the method 450 moves on to step 468 and monitors the sensors and other system inputs as the vehicle operates along the learned route”.) and based on the monitoring, adjust a value of a parameter in the second parameter set or adjust an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. (Thunga Gopal, see fig 26, item post 432, and step after 432 that states: real time monitoring and communication like VORAD will enable tandem/cooperative driving, dynamic changes in cal and real time displays on HMI for drivers following the lead vehicle”. See also Thunga Gopal [0088] “The resulting learned route maps can be used to improve ECM 74 operation, provide driver feedback and improve driver behavior, and inform operation of autonomous vehicles”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cronin with the learnings from Thunga Gopal to achieve the most efficiency by monitoring vehicle parameters and adjusting vehicle settings accordingly with an algorithm that may map different conditions of usage to respective different parameter sets.

Regarding claim 7, Cronin as modified by Thunga Gopal teaches the controller of claim 6, wherein the information relating to the operation of the vehicle comprises information relating to wear of the vehicle, information relating to deposits in an engine of the vehicle, and wherein the adjusting of the algorithm is responsive to the information relating to the deposits in the engine of the vehicle. (Thunga Gopal, see fig 2 that shows a schematic of the vehicle, [0035] “the vehicle 50 includes an engine system 58, an aftertreatment system 62, see also Thunga Gopal [0036] “The aftertreatment system 62 is structured to accept exhaust gases from the engine system 58 and to treat the exhaust gases before return to the engine system 58 or expulsion from the vehicle 50”. Thunga Gopal [0039] “the ECM 74 adjusts operating parameters of the engine system 58 to improve performance (e.g., fuel efficiency, power, etc. See also Thunga Gopal [0088] “the systems and methods described herein can have significant advantages when used in off-highway or off-road applications (e.g., off a paved road, in a mine, etc.). For example, mining operators desire solutions to improve mine haul truck performance metrics, while addressing emission requirements, reducing fuel consumption, improving productivity, and minimizing total cost of ownership”.) 

Regarding claim 8, Cronin as modified by Thunga Gopal teaches the controller of claim 6, wherein the information relating to the operation of the vehicle configured using the second parameter set is based on measurement data acquired by a sensor of the vehicle. (Thunga Gopal [0041] “A sensor array 82 provides data to the RPM 78 and can include GPS transmitters and receivers, speed sensors, altimeters, grade sensors or inclinometers, tachometers, accelerometers, gyroscopes, compasses, and other sensors as desired. The sensor array 82 communicates with the RPM 78 to provide location data and other data useful in determining road parameters”.)

Regarding claim 17, Cronin teaches the method of claim 15, but does not specifically teach further comprising: monitoring information relating to an operation of the vehicle configured using the first parameter set; and based on the monitoring, performing, by the controller one or more of: adjusting a value of a parameter in the first parameter set to produce a modified first parameter set, and adjusting an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. 

However, Thunga Gopal discloses a circuit structured to determine look ahead parameters and a communication interface structured to communicate the look ahead parameters to an engine control module. The system further comprising: monitoring information relating to an operation of the vehicle configured using the first parameter set; (Thunga Gopal, see fig 26, item 432, see fig 27, [0097] “the method 450 moves on to step 468 and monitors the sensors and other system inputs as the vehicle operates along the learned route”.) and based on the monitoring, performing, by the controller one or more of: adjusting a value of a parameter in the first parameter set to produce a modified first parameter set, and adjusting an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. (Thunga Gopal, see fig 26, item post 432,424: real time monitoring and communication like VORAD will enable tandem/cooperative driving, dynamic changes in cal and real time displays on HMI for drivers following the lead vehicle”. See also Thunga Gopal [0088] “The resulting learned route maps can be used to improve ECM 74 operation, provide driver feedback and improve driver behavior, and inform operation of autonomous vehicles”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cronin with the learnings from Thunga Gopal to achieve the most efficiency by monitoring vehicle parameters and adjusting vehicle settings accordingly with an algorithm that may map different conditions of usage to respective different parameter sets.

Regarding claim 18, Cronin as modified by Thunga Gopal teaches the method of claim 17, further comprising: using, by the controller, the adjusted algorithm to configure another vehicle. (Thunga Gopal [0091] “the RPM 392 can share recorded data with other vehicles (e.g., V2V) or with a server or central grid. The stored data can then be used by other vehicles and vehicle operators to improve driving performance. Information received from other vehicles and/or the server is provided to the vehicle and to the operator via ECM communication to enact driving and vehicle performance improvements. See also Thunga Gopal [0043] “the controller 86 is structured to learn or create a route map or receive a route map learned by another vehicle (e.g., via a server communication or direct V2V communication), determine the vehicle's 50 location on the route map, and utilize learned route attributes to improve performance of the vehicle 50 along the route map”.)


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a controller for route-based selection of vehicle parameter sets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661